DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Regarding claim 1, line 5: “the at least eccentric mass” should be “the at least one eccentric mass” to have proper antecedent basis.
Regarding claim 2, lines 7-8: “material weight per unit length” should be “the material weight per unit length” since the limitation was previously introduced.
Regarding claim 4, line 3: “the at least one eccentric” should be “the at least one eccentric mass” to have proper antecedent basis.
Regarding claim 5, line 3: the limitation “at least one motor” should be “the at least one motor” since it has been previously introduced.
Regarding claim 7, line 4: the limitation “the motor” should be “the at least one motor” since it has been previously introduced.
Regarding claim 8, line 3: “the at least one eccentric” should be “the at least one eccentric mass” to have proper antecedent basis.
Regarding claim 8, lines 3-4: “the at least one eccentric” should be “the at least one eccentric mass” to have proper antecedent basis.
Regarding claim 11, line 2: the limitation “each motor” should be “each of the motors” since it has been previously introduced.
Regarding claim 11, line 3: the limitation “each variable frequency drive” should be “each of the variable frequency drives” since it has been previously introduced.
Regarding claim 15, line 34: the limitation “the motor” should be “the at least one motor” since it has been previously introduced.
Regarding claim 17, lines 7-8: “material weight per unit length” should be “the material weight per unit length” since the limitation was previously introduced.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 22: the limitation “a signal from the at least one motion sensor” renders the claim indefinite because it is unclear if a new signal is being introduced or the limitation is referring to the previously introduced signal from lines 7-8.  It appears the limitation should be “the signal from the at least one motion sensor”.
Regarding claim 15, line 27: the limitation “a signal from the at least one motion sensor” renders the claim indefinite because it is unclear if a new signal is being introduced or the limitation is referring to the previously introduced signal from lines 11-12.  It appears the limitation should be “the signal from the at least one motion sensor”.
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, Vallomy (US Patent 6,004,504) is considered the closest prior art and discloses a vibratory apparatus comprising: 
a deck (28) having a longitudinal axis from a first end to a second, opposite end; 
an exciter assembly (col 4, lines 2-5);
at least one motion sensor (30; col 4, lines 30-35)) associated with the deck, the at least one motion sensor configured to generate a signal based on motion of material along the deck between the first end and the second end; 
at least one weight sensor (32; col 4, lines 30-35) coupled to the deck, the at least one weight sensor configured to generate a signal based on weight of material on the deck; and 
a control system (computer, col 6, lines 1-9) coupled to the at least one motor, the at least one motion sensor, and the at least one weight sensor, the control system configured: 
to receive a signal from the at least one motion sensor representative of a material flow rate during the transporting interval (col 4, lines 30-35).
Fishman (US Patent 6,041,915) teaches an exciter assembly comprising at least one eccentric mass (30a) and at least one motor (27a) coupled to the at least eccentric mass, the exciter assembly coupled to the deck and configured to move material along the deck.
The primary reason for the indication of allowable subject matter of claim 1 is the inclusion of the control system configured to pause the rate of travel of the material across the deck for a weighing interval, to receive the signal from the at least one weight sensor representative of a material weight on the deck during the weighing interval, to resume the rate of travel of the material across the deck for a transporting interval, to determine a material mass flow rate based on the signal from the at least one weight sensor, the signal from at least one motion sensor, the weighing interval and the transporting interval, and -16-2109-0211.01to vary the operation of the at least one motor according to the material mass flow rate in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.  
Regarding claim 15, Vallomy (US Patent 6,004,504) is considered the closest prior art and discloses a system to charge a furnace (10), the system comprising: 
a conveyor system (28) with a first inlet end and a second outlet end and including at least one conveyor, the at least one conveyor comprising a conveyor comprising: 
a deck (28) having a longitudinal axis from a first end to a second, opposite end; 
an exciter assembly (col 4, lines 2-5);
at least one motion sensor (30; col 4, lines 30-35)) associated with the deck, the at least one motion sensor configured to generate a signal based on motion of material along the deck between the first end and the second end; 
at least one weight sensor (32; col 4, lines 30-35) coupled to the deck, the at least one weight sensor configured to generate a signal based on weight of material on the deck; and 
a control system (computer, col 6, lines 1-9) coupled to the at least one motor, the at least one motion sensor, and the at least one weight sensor, the control system configured: 
to receive a signal from the at least one motion sensor representative of a material flow rate during the transporting interval (col 4, lines 30-35); and 
a furnace (10) disposed at the second end of the conveyor system.
Fishman (US Patent 6,041,915) teaches an exciter assembly comprising at least one eccentric mass (30a) and at least one motor (27a) coupled to the at least eccentric mass, the exciter assembly coupled to the deck and configured to move material along the deck.
The primary reason for the indication of allowable subject matter of claim 15 is the inclusion of to pause the rate of travel of the material across the deck for a weighing interval, to receive the signal from the at least one weight sensor representative of a material weight on the deck during the weighing interval, to resume the rate of travel of the material across the deck for a transporting interval, to determine a material mass flow rate based on the signal from the at least one weight sensor, the signal from at least one motion sensor, the weighing interval and the transporting interval, and to vary the operation of the motor according to the material mass flow rate in combination with the rest of the claim limitations is not taught nor fairly suggested by the prior art.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        8/9/2022